DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                         
DETAILED ACTION
Response to Amendment
As a result of the amendments to the claim, the objection over claim 1, 8 and 25 have been withdrawn. 
Also, the 112(b) rejection over Claims 4-6, 8, 11 and 12 have been withdrawn. 
The prior art rejections have been maintained. See response to arguments below. 
Claims 1-12, 25-29 are currently pending in this Office Action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 8, 9, 10, 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alipour (US 8,833,245) in view of John et al. (US 4,364,308) and Meier et al. (US 6,623,773), and evidenced by Shanna (Grass Fed Sous Vide Brisket, Pineapple & Coconut).
Regarding Claim 1, Alipour discloses a method for cooking a food item, comprising the steps of: sealing a food item in an airless mode (see Fig. 1 or Col. 2, Ln. 1-6); and applying pressure and heat on said food item for a time period (Col. 3, Ln. 5-15) where it is construed that the circulation of fluid necessarily applies a pressure against the foodstuff (see Fig. 5 box 12, 13 and 14). Alipour is silent to curing the food item with a flavoring sheet and wherein said step of applying includes: controlling said pressure according to a pressure setting corresponding to a nature determined by at least one property of said flavoring sheet. 
As to the flavor sheet, Meier is relied on to teach the addition of a flavor sheet in vacuum sealed bags of food to deliver a marinating, curing, tenderizing, and/or flavoring agent (see Col. 3, Ln. 40-64). In use, Meier places raw meat between two flavoring sheet in a bag vacuum sealed (see Col. 6, Ln. 1-6). Therefore, since Alipour is directed to cooking methods similar to sous-vide, where it is well known to cook meat in vacuum sealed bags with seasoning ingredients (see evidentiary reference Shanna, page 14), it would have been obvious to one of ordinary skill in the art to incorporate flavoring sheets in the sealed food packages of Alipour as taught by Meier for the purpose of delivering curing agents, tenderizing agents, marinating agents, and flavorant while cooking. 
As to the controlling the pressure, John is relied on to teach similar cooking apparatus that similarly involves conforming to the shape of the food by circulating gas or liquid pressure through port 175 (see Col. 8, Ln. 1-16 and Fig. 14). This enables intimate contact with the food stuff resulting in highly efficient heat transfer (Col. 3, Ln. 47-52). The pressure can be adjusted by changing the tension in the springs allowing the user to select a spring pressure that is most suitable (see Fig. 40 and Col. 12, Ln. 22-38). Likewise, in the case of Fig. 14 which is performed under gas or liquid pressure (Col. 8, Ln. 11-13), it would have been obvious to one of ordinary skill in the art allow adjustment to the pressure with the liquid pressure fluid. 
Therefore, since both Alipour and John are directed to providing intimate contact with the foodstuff to efficiently heat, it would have been obvious to one of ordinary skill in the art to provide a controllable pressure on the foodstuff to maintain the contact with the food stuff, thereby increasing efficiency. Since John is configured to selecting a spring tension “that is most suitable”, it is construed that the pressure is would have been dependent on at least one property of the flavoring sheet, such as a thickness of the flavoring sheet thereby allowing the membrane (blanket 174) to sufficiently contact the foodstuff. 
Regarding Claim 2, the combination is silent to wherein said step of applying also comprises controlling said pressure according to a pressure setting corresponding to ingredients in said flavoring sheet; however, as similarly stated above with respect to claim 1, since John allows adjustment to the pressure to select “the most suitable” settings, which may vary based on the thickness of the foodstuff and the flavoring sheet combine, it would have also been dependent on the thickness of the flavoring ingredients on the flavoring sheets as well. That is, the flavoring sheet of Meier can vary in thickness based on the types of ingredients selected (“the thickness of the adhesive layer is calibrated…”, see Col. 4, Ln. 10-18).  In this case, Meier discloses varying amounts of adhesive per square inch based on the type of food being adhered to, therefore providing adjustments in adhesive thickness (see table at Col. 4, Ln. 20-31). 
Regarding Claim 7, Alipour is directed to cooking within a plastic bag (figure 1 - which shows food 100 in a plastic bag 101).  Meier further teaches wherein said step of sealing comprises placing said food item and said flavoring sheet in a plastic bag (see Col. 6, Ln. 1-9).
Regarding Claim 8, Alipour further teaches wherein said step of applying pressure on said food item comprises the steps of: placing said plastic bag  (plastic bag 101, see Fig. 1) against a heating surface (heated liquid pathway 208, see Fig. 4, box 3); applying a deformable membrane (malleable or deformable polymeric material, Col. 4, Ln. 21-27) against said plastic bag and said heating surface (see Col. 3, Ln. 39-49, and Fig. 5, box 10); and retaining said deformable membrane at a fixed distance from said heating surface (Fig. 5 box 11); inflating said deformable membrane to said pressure (Fig 5, Box 13). John is also relied on to teach inflating said deformable membrane (blanket 174) to apply pressure (Col. 8, Ln. 11-16). 
Regarding Claim 9, Meier further teaches the step of selecting a flavoring sheet comprising an edible adhesive containing an acid (Col. 3, Ln. 6-14 and Ln. 55-64 “consumable acid”). 
Regarding Claim 10, since the combination discloses cooking a protein food item (i.e. meat, Col. 5, Ln. 24-29 of Alipour) with pressure, the cooking process would have also cause at least some albumin to exude from said protein to contact the flavoring sheet, and become absorbed back into the protein. That is, since the food and flavorings are contained in a vacuum sealed bag, at least some degree of liquid transfer would occur as a natural part of cooking in sous vide. 
Regarding Claim 25, Alipour further teaches wherein the pressure and the heat are applied while the food item is sealed in the airless mode (vacuum, see Fig. 5, Box 13).
Regarding Claim 26, Meier further teaches wherein said flavoring sheet comprises a substrate and a treatment layer deposited on the substrate (Col. 2, Ln. 44-47).
Regarding Claim 27, Meier further teaches wherein said treatment layer comprises an edible adhesive and one of a curing agent and a marinating agent (Col. 2, Ln. 18-31).
Regarding Claim 28, Meier further teaches wherein said one of the curing agent and the marinating agent is mixed in to said edible adhesive (“curing or marinating agent mixed in, retained and calibrated by the adhesive.” Col. 2, Ln. 18-31).
Regarding Claim 29, Meier further teaches wherein said one of the curing agent and the marinating agent is retained to the substrate by said edible adhesive (“amount of edible adhesive applied to a food contacting surface of the substrate…” Col. 2, Ln. 18-31). 


Claims 3, 4, 5, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1 and evidenced by Exploratorium (Pressure Cooking, < https://www.exploratorium.edu/food/pressure-cooking>). 
Regarding Claim 3, the combination is silent to wherein said step of applying also comprises the step of controlling said pressure according to a temperature of said heat; however, since the combination is directed to applying pressure within inflatable membranes, it would have been obvious to one of ordinary skill in the art to select a pressure based on the cooking temperature such that it does not over pressurize and rupture the flexible membrane. That is, one of ordinary skill in the art would recognize that higher fluid temperature exerts higher vapor pressure and thus would have adjusted accordingly (“As temperature increases, gas molecules move faster, which increases the pressure inside the cooker” see evidentiary reference Exploratorium at page 1). 
Regarding Claims 4-5, the combination is silent to controlling pressure and temperature that is dependent on specific factors. However, one of ordinary skill in the art would recognize that providing pressure on food items allows the liquid within the food to heat up to higher temperature and thus requires less cooking time (see evidentiary reference Exploratorium). Therefore, a relation between pressure, temperature, and cooking time is readily understood and would have been obvious to one of ordinary skill in the art to determine the proper cooking process to achieve the desired texture and doneness. Further, one of ordinary skill in the art would have selected the temperature and pressure based on the type of food items being used such that the pressure and temperature do not overcook the food (see Alipour, Col. 5, Ln. 20-23).  
Regarding Claim 6, Alipour further teaches wherein said temperature is adjusted to maintain a heat absorption in said food item constant during a major portion of said time (Col. 3, Ln. 9-15 and 35-38). In this case, Alipour maintains the temperature of the circulating liquid at the target temperature through a closed loop system and reheats the cooled returning liquid as needed (Col. 3, Ln. 39-49).  Therefore, it is construed that the temperature of the circulating liquid is constantly adjusted to maintain the set temperature. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 7, further in view of Pearson (US 2014/0260998). 
Regarding Claim 11, while Alipour is directed to an apparatus for heating and cooling food items (see Col. 1, Ln. 12-16), he is silent to further including the steps of cooling said plastic bag and said food item between said inflatable membrane and said heating plate, while delaying said step of applying pressure and heat to said plastic bag. Pearson is relied on to teach a sous vide cooking apparatus, wherein the apparatus has a cooling unit that can hold food at a safe temperature until a scheduled time (see paragraph 61), therefore delaying any heating process. Since both Alipour and Pearson are directed to cooking via sous vide, and Alipour is directed to apparatus for heating and cooling food items, it would have been obvious to one of ordinary skill in the art to provide a step of cooling prior to heating to allow food to be held safely prior to a schedule cooking time.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 5, further in view of Hasegawa (US 2010/0193521). 
Regarding Claim 12, the combination is silent to wherein said pressure is alternately relaxed and increased during said step of applying pressure and heat. Hasegawa is relied on to teach known practice of cooking under pressure, where a pressure apparatus is provided with a pressure regulator to release excess pressure during thereby preventing over-pressurization or maintaining the proper pressure level for cooking (see paragraph 29). This is construed to read on “wherein said pressure is alternately relaxed and increased”. 
Therefore, since the combination is directed to applying pressure to the food items, it would have been obvious to one of ordinary skill in the art to alternately relax and increase pressure for the purpose of regulating the pressure and thus preventing over-pressurizing as well as maintain the proper pressure level for cooking.  

Response to Arguments
In response to applicant’s argument regarding the 112(b) rejection over Claim 4, the rejection will
be withdrawn and the term “relation” will be construed as any relationship between temperature and pressure.
Applicant’s arguments in the response filed 18 June 2022 has been considered, but is found not persuasive over the prior art. 
Applicant argues on the basis that Meier is directed to curing or marinating packaged food products in cold storage and thus there is no need for an additional cooking step. Applicant further argues that a person of ordinary skill would have no incentive to put the food item as packaged by Meier in a cooker of any sort, and that it is not clear that the flavoring sheet of Meier would operate properly at temperatures above that disclosed in Meier. However, the arguments are not persuasive because Shanna reference provides a showing of cooking meat products via sous vide with the seasoning ingredients in the bag (step 3: Seal seasoned brisket…). Therefore, since it is known to cook seasoned meat products while in a vacuum packaging, it would have been obvious to one of ordinary skill in the art to utilize the flavor sheet of Meier within the packaging of Alipour to provide flavor. As to the operating temperature, Meier indicates that the substrate 2 can be made from film, foil, or laminate, including polyvinyl chloride, polyethylene, polypropylene, polystyrene, polyamides, and polyesters (see Col. 2, Ln. 63-Col. 3, Ln. 5). Also, Alipour notes that Sous-vide generally has a cooking temperature around 60°C (Col. 1, Ln. 20-26). Therefore, there is no evidence to suggest that the flavor sheet of Meier would not operate at the cooking temperatures of Alipour since the materials listed are known to withstand temperatures around 60°C.  For these reasons, it is maintained that the combination is proper. 
Applicant argues that the prior art do not disclose or suggest “controlling said pressure according to a pressure setting determined by at least one property of the flavoring sheet” as claimed. However, the argument is not persuasive because John was relied on to teach means for controlling the spring action such as using rotation of knobs to permit changes in tensions of the spring (Col. 12, Ln. 22-38). The pressure is therefore controllable, and would have been controlled based on the thickness or the type of food product being cooked (“whereby food containers having different height levels can be independently accommodated” see Col. 7, Ln. 32-45). Therefore, since the flavor sheets would have imparted at least some increase in thickness to the food product, it would have been within the teachings of John to adjust the pressure based on the thickness of the product which constitutes a property of the flavor sheet.  
For reason discussed above with respect to Claim 1, the rejections over Claim 2-12 and 25-29 are maintained. 


Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carroll (US 2012/0128836) is provided as pertinent prior art for teaching a pre-coated seasoning bag that is suitable for roasting, microwaving, slow cooking, and/or boiling (see abstract). The bag is made from materials suitable for prolong cold and/or heat such as foil and film.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792